UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:April 30, 2012 EXPLANATORY NOTE - The Registrant is filing this amendment to its Form N-CSR for the period ended April 30, 2012, originally filed with the Securities and Exchange Commission on July 06, 2012 (Accession Number0001398344-12-002176), to add supplemental information on page 42 of the Semi-Annual report to shareholders in Item 1 of the Form N-CSR.Other than the aforementioned revision, this Form N-CSR/A does not reflect events occurring after the filing of the original Form N-CSR, or modify or update the disclosures therein in any way. Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: (Class A: AAFAX) (Class I: AAFIX) 361 LONG/SHORT EQUITY FUND (Class A:ALSQX) (Class I: ALSZX) (Class A:AMFQX) (Class I: AMFZX) SEMI-ANNUAL REPORT April 30, 2012 361Funds a series of the Investment Managers Series Trust Table of Contents Schedules of Investments 1 Statements of Assets and Liabilities 17 Statements of Operations 18 Statements of Changes in Net Assets 20 Statement of Cash Flows 23 Financial Highlights 24 Notes to Financial Statements 30 Expense Examples 40 Supplemental Information 42 This report and the financial statements contained herein are provided for the general information of the shareholders of the 361 Funds.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective Prospectus. 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS As of April 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS – 90.8% CONSUMER DISCRETIONARY – 14.1% ANN, Inc.*, 1 $ Arcos Dorados Holdings, Inc. - Class A1 Autoliv, Inc.1 AutoZone, Inc.*, 1 BorgWarner, Inc.*, 1 Buckle, Inc.1 Cabela's, Inc.*, 1 Callaway Golf Co.1 Cie Generale des Etablissements Michelin - ADR1 Cinemark Holdings, Inc.1 Columbia Sportswear Co.1 Esprit Holdings Ltd. - ADR1 Foot Locker, Inc.1 Gannett Co., Inc.1 HSN, Inc.1 Iconix Brand Group, Inc.*, 1 International Speedway Corp. - Class A1 J.C. Penney Co., Inc.1 Jack in the Box, Inc.*, 1 Johnson Outdoors, Inc. - Class A*, 1 JoS. A. Bank Clothiers, Inc.*, 1 Koss Corp.1 Lacrosse Footwear, Inc.1 Lakeland Industries, Inc.*, 1 Li & Fung Ltd. - ADR1 LVMH Moet Hennessy Louis Vuitton S.A. - ADR1 Macy's, Inc.1 Marcus Corp.1 Mohawk Industries, Inc.*, 1 Monarch Casino & Resort, Inc.*, 1 Penske Automotive Group, Inc.1 Polaris Industries, Inc.1 Ross Stores, Inc.1 Scripps Networks Interactive, Inc. - Class A1 Service Corp. International1 Steiner Leisure Ltd.*, 1 Sturm Ruger & Co., Inc.1 Thor Industries, Inc.1 Time Warner, Inc. Toyota Motor Corp. - ADR1 Tractor Supply Co.1 Value Line, Inc.1 1 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS – Continued As of April 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (CONTINUED) CONSUMER DISCRETIONARY (CONTINUED) Wyndham Worldwide Corp.1 $ CONSUMER STAPLES – 9.7% BRF - Brasil Foods S.A. - ADR1 Cal-Maine Foods, Inc.1 Cia de Bebidas das Americas - ADR1 Coca-Cola Co. Coca-Cola Enterprises, Inc.1 Coca-Cola Femsa S.A.B. de C.V. - ADR*, 1 CVS Caremark Corp.1 Darling International, Inc.*, 1 Diageo PLC - ADR1 Flowers Foods, Inc.1 Harris Teeter Supermarkets, Inc.1 Heineken N.V. - ADR1 Imperial Tobacco Group PLC - ADR1 Inter Parfums, Inc.1 J&J Snack Foods Corp.1 L'Oreal S.A. - ADR1 Lancaster Colony Corp.1 Nestle S.A. - ADR1 Oil-Dri Corp. of America1 Reckitt Benckiser Group PLC - ADR1 Safeway, Inc.1 Sanderson Farms, Inc.1 Smithfield Foods, Inc.*, 1 Tesco PLC - ADR1 Tootsie Roll Industries, Inc.1 Wal-Mart de Mexico S.A.B. de C.V. - ADR1 WD-40 Co.1 Weis Markets, Inc.1 Whole Foods Market, Inc.1 ENERGY – 6.9% Basic Energy Services, Inc.*, 1 Bill Barrett Corp.*, 1 Core Laboratories N.V.1 Dawson Geophysical Co.*, 1 Dresser-Rand Group, Inc.*, 1 Dril-Quip, Inc.*, 1 Ensco PLC - ADR1 Forest Oil Corp.*, 1 Gulf Island Fabrication, Inc.1 2 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS – Continued As of April 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (CONTINUED) ENERGY (CONTINUED) Gulfmark Offshore, Inc. - Class A*, 1 $ Helmerich & Payne, Inc.1 Key Energy Services, Inc.*, 1 Lufkin Industries, Inc.1 Marathon Oil Corp.1 National Oilwell Varco, Inc.1 Newfield Exploration Co.*, 1 Noble Corp.*, 1 Oil States International, Inc.*, 1 Petroquest Energy, Inc.*, 1 Plains Exploration & Production Co.*, 1 RPC, Inc.1 SM Energy Co.1 Tidewater, Inc.1 Total S.A. - ADR1 Unit Corp.*, 1 Weatherford International Ltd.*, 1 FINANCIALS – 14.1% ACE Ltd.1 Affiliated Managers Group, Inc.*, 1 Alterra Capital Holdings Ltd.1 American Equity Investment Life Holding Co.1 American Express Co.1 Argo Group International Holdings Ltd.1 Arthur J. Gallagher & Co.1 Bar Harbor Bankshares1 Barclays PLC - ADR1 Brookfield Asset Management, Inc. - Class A1 Cardinal Financial Corp.1 Community Trust Bancorp, Inc.1 Corporate Office Properties Trust - REIT1 Cullen/Frost Bankers, Inc.1 DBS Group Holdings Ltd. - ADR1 Discover Financial Services1 DNB ASA - ADR Employers Holdings, Inc. Erie Indemnity Co. - Class A1 First Financial Bancorp1 First of Long Island Corp.1 FirstMerit Corp.1 GAMCO Investors, Inc. - Class A HCC Insurance Holdings, Inc.1 3 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS – Continued As of April 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (CONTINUED) FINANCIALS (CONTINUED) Home Properties, Inc. - REIT1 $ Howard Hughes Corp.*, 1 HSBC Holdings PLC - ADR1 Iberiabank Corp.1 Infinity Property & Casualty Corp.1 Jones Lang LaSalle, Inc.1 JPMorgan Chase & Co. KBW, Inc.1 Kemper Corp. Knight Capital Group, Inc. - Class A*, 1 Lazard Ltd. - Class A1 LTC Properties, Inc. - REIT1 Mack-Cali Realty Corp. - REIT1 MB Financial, Inc.1 Meadowbrook Insurance Group, Inc.1 Old National Bancorp ORIX Corp. - ADR*, 1 Orrstown Financial Services, Inc.1 Provident Financial PLC1 Ramco-Gershenson Properties Trust - REIT1 Selective Insurance Group, Inc.1 StanCorp Financial Group, Inc.1 SVB Financial Group*, 1 Swiss Re A.G. - ADR1 Tower Group, Inc.1 U.S. Bancorp1 United Bankshares, Inc.1 Validus Holdings Ltd.1 Walter Investment Management Corp.1 Westfield Group - ADR1 Willis Group Holdings PLC1 HEALTH CARE – 8.1% Amgen, Inc.1 Atrion Corp.1 Bio-Rad Laboratories, Inc. - Class A*, 1 Cardinal Health, Inc.1 Centene Corp.*, 1 Cie Generale d'Optique Essilor International S.A. - ADR1 Covidien PLC1 Daiichi Sankyo Co., Ltd. - ADR1 Genomic Health, Inc.*, 1 Greatbatch, Inc.* 4 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS – Continued As of April 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (CONTINUED) HEALTH CARE (CONTINUED) ICU Medical, Inc.*, 1 $ Magellan Health Services, Inc.*, 1 Merit Medical Systems, Inc.*, 1 Mettler-Toledo International, Inc.*, 1 Novartis A.G. - ADR1 Novo Nordisk A/S - ADR1 Par Pharmaceutical Cos., Inc.*, 1 PSS World Medical, Inc.*, 1 Shire PLC - ADR1 Span-America Medical Systems, Inc.1 Teleflex, Inc.1 Teva Pharmaceutical Industries Ltd. - ADR1 Thermo Fisher Scientific, Inc.1 UnitedHealth Group, Inc. Utah Medical Products, Inc.1 VCA Antech, Inc.*, 1 West Pharmaceutical Services, Inc.1 INDUSTRIALS – 19.5% ABB Ltd. - ADR*, 1 Actuant Corp. - Class A1 AGCO Corp.*, 1 Apogee Enterprises, Inc.1 Arkansas Best Corp. Astec Industries, Inc.*, 1 Atlas Air Worldwide Holdings, Inc.*, 1 Barnes Group, Inc.1 Canadian National Railway Co.1 Carlisle Cos., Inc.1 Chicago Bridge & Iron Co. N.V.1 CLARCOR, Inc.1 Columbus McKinnon Corp.*, 1 Corrections Corp. of America*, 1 CPI Aerostructures, Inc.*, 1 Cubic Corp.1 Cummins, Inc.1 Dolan Co.*, 1 Dover Corp.1 Ducommun, Inc.*, 1 Espey Manufacturing & Electronics Corp.1 Experian PLC - ADR1 FANUC Corp. - ADR1 Flowserve Corp.1 5 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS – Continued As of April 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (CONTINUED) INDUSTRIALS (CONTINUED) Gardner Denver, Inc.1 $ Gorman-Rupp Co.1 Graham Corp.1 Granite Construction, Inc.1 Hardinge, Inc.1 Hubbell, Inc. - Class B1 IDEX Corp.1 Insteel Industries, Inc.1 ITT Corp.1 J.B. Hunt Transport Services, Inc. Key Technology, Inc.*, 1 Kirby Corp.*, 1 LB Foster Co. - Class A1 Lincoln Electric Holdings, Inc.1 LS Starrett Co. - Class A1 LSI Industries, Inc.1 Marten Transport Ltd.1 MasTec, Inc.*, 1 Mfri, Inc.*, 1 Mine Safety Appliances Co.1 MSC Industrial Direct Co. - Class A1 National Presto Industries, Inc.1 Nidec Corp. - ADR Nordson Corp.1 Orbital Sciences Corp.*, 1 Pentair, Inc.1 Powell Industries, Inc.*, 1 Republic Services, Inc.1 SGS S.A. - ADR1 SIFCO Industries, Inc.1 Sun Hydraulics Corp.1 Tennant Co.1 Tetra Tech, Inc.*, 1 Timken Co.1 Titan International, Inc.1 Trinity Industries, Inc.1 Twin Disc, Inc. URS Corp.1 W.W. Grainger, Inc.1 Werner Enterprises, Inc.1 Xylem, Inc.1 6 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS – Continued As of April 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (CONTINUED) INFORMATION TECHNOLOGY – 9.2% Accenture PLC - Cl. A $ Actuate Corp.*, 1 Acxiom Corp.*, 1 Anixter International, Inc.*, 1 Apple, Inc.*, 1 ARM Holdings PLC - ADR1 Badger Meter, Inc.1 Baidu, Inc. - ADR*, 1 Booz Allen Hamilton Holding Corp.1 Broadridge Financial Solutions, Inc.1 Cabot Microelectronics Corp.1 CACI International, Inc. - Class A*, 1 CTS Corp.1 Daktronics, Inc.1 Fiserv, Inc.*, 1 Global Cash Access Holdings, Inc.*, 1 Infosys Ltd. - ADR1 International Business Machines Corp.1 Jabil Circuit, Inc.1 Littelfuse, Inc.1 LTX-Credence Corp.*, 1 Mantech International Corp. - Class A1 Micrel, Inc.1 Microsemi Corp.*, 1 MKS Instruments, Inc.1 MTS Systems Corp.1 National Instruments Corp.1 NICE Systems Ltd. - ADR*, 1 Parametric Technology Corp.*, 1 Park Electrochemical Corp.1 Syntel, Inc.1 Taiwan Semiconductor Manufacturing Co., Ltd. - ADR1 Telefonaktiebolaget LM Ericsson - ADR*, 1 Teradyne, Inc.*, 1 ValueClick, Inc.*, 1 Western Union Co.1 MATERIALS – 6.6% Anglo American PLC - ADR1 Aptargroup, Inc.1 Balchem Corp.1 BASF S.E. - ADR1 Buckeye Technologies, Inc.1 7 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS – Continued As of April 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (CONTINUED) MATERIALS (CONTINUED) Carpenter Technology Corp.1 $ Eagle Materials, Inc.1 Eastman Chemical Co.1 FMC Corp.1 Hawkins, Inc.1 Innospec, Inc.*, 1 Intrepid Potash, Inc.*, 1 KMG Chemicals, Inc.1 Materion Corp.*, 1 MeadWestvaco Corp.1 Novozymes A/S - ADR1 OM Group, Inc.*, 1 Potash Corp. of Saskatchewan, Inc.1 Sensient Technologies Corp.1 Stepan Co.1 Synalloy Corp.1 Walter Energy, Inc.1 Worthington Industries, Inc.1 Zep, Inc.1 TELECOMMUNICATION SERVICES – 0.8% Chunghwa Telecom Co., Ltd. - ADR1 Crown Castle International Corp.* Tim Participacoes S.A. - ADR1 UTILITIES – 1.8% AES Corp.*, 1 DTE Energy Co. Great Plains Energy, Inc.1 IDACORP, Inc.1 OGE Energy Corp.1 Westar Energy, Inc.1 TOTAL COMMON STOCKS (Cost $20,528,597) EXCHANGE-TRADED FUNDS – 8.0% iShares MSCI Philippines Investable Market Index Fund1 iShares MSCI Australia Index Fund1 iShares MSCI Hong Kong Index Fund1 iShares MSCI Singapore Index Fund1 iShares MSCI Taiwan Index Fund1 8 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS – Continued As of April 30, 2012 (Unaudited) Number of Shares Value EXCHANGE-TRADED FUNDS (CONTINUED) iShares MSCI South Korea Index Fund1 $ Market Vectors Indonesia Index ETF1 Guggenheim China All-Cap ETF1 Guggenheim China Small Cap ETF1 iShares MSCI Japan Index Fund1 iShares MSCI Thailand Index Fund1 TOTAL EXCHANGE-TRADED FUNDS (Cost $1,840,846) OTHER POOLED INVESTMENT VEHICLES – 1.0% MW GaveKal Asian Opportunities UCITS Fund - Class A* TOTAL OTHER POOLED INVESTMENT VEHICLES (Cost $250,029) SHORT-TERM INVESTMENTS – 1.5% Fidelity Institutional Money Market Fund, 0.19%2 TOTAL SHORT-TERM INVESTMENTS (Cost $375,335) TOTAL INVESTMENTS – 101.3% (Cost $22,994,807) Liabilities in Excess of Other Assets – (1.3)% ) TOTAL NET ASSETS – 100.0% $ SECURITIES SOLD SHORT – (95.5)% COMMON STOCKS – (8.2)% CONSUMER DISCRETIONARY – (2.2)% ) Amazon.com, Inc.* ) ) Best Buy Co., Inc. ) ) CarMax, Inc.* ) ) Deckers Outdoor Corp.* ) ) Fossil, Inc.* ) ) Goodyear Tire & Rubber Co.* ) ) Hanesbrands, Inc.* ) ) Netflix, Inc.* ) ) PulteGroup, Inc.* ) ) Tiffany & Co. ) ) Williams-Sonoma, Inc. ) ) CONSUMER STAPLES – (0.9)% ) Energizer Holdings, Inc.* ) ) Green Mountain Coffee Roasters, Inc.* ) 9 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS – Continued As of April 30, 2012 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (CONTINUED) COMMON STOCKS (CONTINUED) CONSUMER STAPLES (CONTINUED) ) Sysco Corp. $ ) ) FINANCIALS – (0.9)% ) Amtrust Financial Services, Inc. ) ) Citigroup, Inc. ) ) Deutsche Bank A.G. ) ) Green Dot Corp. - Class A* ) ) HEALTH CARE – (1.0)% ) Accretive Health, Inc.* ) ) Hologic, Inc.* ) ) Medidata Solutions, Inc.* ) ) NxStage Medical, Inc.* ) ) STERIS Corp. ) ) Varian Medical Systems, Inc.* ) ) INDUSTRIALS – (1.2)% ) Clean Harbors, Inc.* ) ) FTI Consulting, Inc.* ) ) Ritchie Bros Auctioneers, Inc. ) ) Rockwell Collins, Inc. ) ) Spirit Aerosystems Holdings, Inc. - Class A* ) ) INFORMATION TECHNOLOGY – (1.5)% ) Acme Packet, Inc.* ) ) Ancestry.com, Inc.* ) ) Ciena Corp.* ) ) Constant Contact, Inc.* ) ) Finisar Corp.* ) ) Maxwell Technologies, Inc.* ) ) OpenTable, Inc.* ) ) Zynga, Inc. - Class A* ) ) MATERIALS – (0.5)% ) Allegheny Technologies, Inc. ) ) International Flavors & Fragrances, Inc. ) ) TOTAL COMMON STOCKS (Proceeds $2,069,598) ) 10 361 Absolute Alpha Fund SCHEDULE OF INVESTMENTS – Continued As of April 30, 2012 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (CONTINUED) EXCHANGE-TRADED FUNDS – (87.3)% ) iShares MSCI EAFE Index Fund $ ) ) iShares MSCI Emerging Markets Index Fund ) ) iShares Russell 2000 Index Fund ) ) iShares Russell 2000 Value Index Fund ) ) SPDR S&P rust ) ) SPDR S&P MidCap rust ) ) Vanguard MSCI Emerging Markets ETF ) TOTAL EXCHANGE-TRADED FUNDS (Proceeds $21,396,022) ) TOTAL SECURITIES SOLD SHORT (Proceeds $23,465,620) $ ) ADR – American Depository Receipt ETF – Exchange-Traded Fund PLC – Public Limited Company REIT – Real Estate Investment Trusts UCITS – Undertakings for Collective Investment in Transferrable Securities * Non-income producing security. 1 All or a portion of this security is segregated as collateral for securities sold short. The aggregate value of segregated securities is $22,437,257. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 11 361 Absolute Alpha Fund SUMMARY OF INVESTMENTS As of April 30, 2012 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Industrials 19.5% Consumer Discretionary 14.1% Financials 14.1% Consumer Staples 9.7% Information Technology 9.2% Health Care 8.0% Energy 6.9% Materials 6.6% Utilities 1.8% Telecommunication Services 0.8% Total Common Stocks 90.7% Exchange-Traded Funds 8.0% Other Pooled Investment Vehicles 1.0% Short-Term Investments 1.5% Total Investments 101.2% Liabilities in Excess of Other Assets (1.2)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 12 361 Long/Short Equity Fund SCHEDULE OF INVESTMENTS As of April 30, 2012 (Unaudited) Number of Shares Value EXCHANGE-TRADED FUNDS – 95.4% iShares Barclays 0-5 Year TIPS Bond Fund $ iShares Barclays 1-3 Year Credit Bond Fund iShares Barclays 1-3 Year Treasury Bond Fund iShares Barclays MBS Bond Fund iShares iBoxx $High Yield Corporate Bond Fund iShares Russell 1000 Growth Index Fund PIMCO Enhanced Short Maturity Strategy Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $4,059,391) SHORT-TERM INVESTMENTS – 0.5% Fidelity Institutional Money Market Fund, 0.19%1 TOTAL SHORT-TERM INVESTMENTS (Cost $22,957) TOTAL INVESTMENTS – 95.9% (Cost $4,082,348) Other Assets in Excess of Liabilities – 4.1% TOTAL NET ASSETS – 100.0% $ MBS – Mortgage Backed Securities TIPS – Treasury Inflation-Protected Securities 1 The rate is the annualized seven-day yield at period end See accompanying Notes to Financial Statements. 13 361 Long/Short Equity Fund SUMMARY OF INVESTMENTS As of April 30, 2012 (Unaudited) Security Type Percent of Total Net Assets Exchange-Traded Funds 95.4% Short-Term Investments 0.5% Total Investments 95.9% Other Assets in Excess of Liabilities 4.1% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 14 361 Managed Futures Strategy Fund SCHEDULE OF INVESTMENTS As of April 30, 2012 (Unaudited) Number of Shares Value EXCHANGE-TRADED FUNDS – 43.7% iShares Barclays 0-5 Year TIPS Bond Fund $ iShares Barclays 1-3 Year Credit Bond Fund iShares Barclays 1-3 Year Treasury Bond Fund iShares Barclays MBS Bond Fund PIMCO Enhanced Short Maturity Strategy Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $8,526,287) SHORT-TERM INVESTMENTS – 17.8% Fidelity Institutional Money Market Fund, 0.19%1 TOTAL SHORT-TERM INVESTMENTS (Cost $3,488,166) TOTAL INVESTMENTS – 61.5% (Cost $12,014,453) Other Assets in Excess of Liabilities – 38.5% TOTAL NET ASSETS – 100.0% $ MBS – Mortgage Backed Securities TIPS – Treasury Inflation-Protected Securities 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 15 361 Managed Futures Strategy Fund SUMMARY OF INVESTMENTS As of April 30, 2012 (Unaudited) Security Type Percent of Total Net Assets Exchange-Traded Funds 43.7% Short-Term Investments 17.8% Total Investments 61.5% Other Assets in Excess of Liabilities 38.5% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 16 361 Funds STATEMENT OF ASSETS AND LIABILITIES As of April 30, 2012 (Unaudited) 361 Managed 361 Absolute 361 Long/Short Futures Alpha Fund Equity Fund Strategy Fund Assets: Investments, at value (cost $22,994,807, $4,082,348, $12,014,453, respectively) $ $ $ Cash deposited with broker for securities sold short and futures Receivables: Investment securities sold - - Fund shares sold - Dividends and interest Due from Advisor - - Prepaid expenses Total assets Liabilities: Securities sold short, at value (proceeds $23,465,620) - - Payables: Investment securities purchased - - Fund shares redeemed - - Dividends on securities sold short - - Due to Custodian - - Advisory fees - Distribution fees - Class A (Note 7) 13 Shareholder Servicing fees (Note 8) Transfer agent fees and expenses Administration fees Fund accounting fees Chief Compliance Officer fees Trustees' fees and expenses Offering costs - Custody fees - Accrued other expenses Total liabilities Net Assets $ $ $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ $ $ Accumulated net investment loss ) ) ) Accumulated net realized gain (loss) on investments, futures, purchased options and securities sold short ) Net unrealized appreciation on: Investments Securities sold short - - Net Assets $ $ $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ $ $ Shares of beneficial interest issued and outstanding Redemption price Maximum sales charge (5.75%* of offering price) Maximum offering price to public $ $ $ Class I Shares: Net assets applicable to shares outstanding $ $ $ Shares of beneficial interest issued and outstanding Redemption price $ $ $ * On sales of $50,000 or more, the sales charge will be reduced. See accompanying Notes to Financial Statements. 17 361 Absolute Alpha Fund STATEMENT OF OPERATIONS For the Six Months Ended April 30, 2012 (Unaudited) Investment Income: Dividends (net of foreign withholding taxes of $6,226) $ Interest Total investment income Expenses: Advisory fees Fund accounting fees Transfer agent fees and expenses Custody fees Administration fees Registration fees Audit fees Offering costs Legal fees Shareholder Servicing fees (Note 8) Chief Compliance Officer fees Distribution fees - Class A (Note 7) Miscellaneous Shareholder reporting fees Trustees' fees and expenses Insurance fees Total expenses Advisory fees waived ) Interest expense Dividends on securities sold short Net expenses Net investment loss ) Realized and Unrealized Gain (Loss) on Investments, Futures, Purchased Options and Securities Sold Short: Net realized gain (loss) on: Investments ) Futures contracts Purchased options contracts Securities sold short ) Net realized loss ) Net change in unrealized appreciation/depreciation on: Investments Futures contracts Securities sold short ) Net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments, futures, purchased options and securities sold short Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 18 361 Funds STATEMENT OF OPERATIONS For the Period December 20, 2011* to April 30, 2012 (Unaudited) 361 Managed 361 Long/Short Futures Equity Fund Strategy Fund Investment Income: Dividends $ $ Interest Total investment income Expenses: Advisory fees Transfer agent fees and expenses Fund accounting fees Administration fees Registration fees Audit fees Custody fees Offering costs Shareholder Servicing fees (Note 8) Legal fees Trustees' fees and expenses Miscellaneous Chief Compliance Officer fees Shareholder reporting fees Insurance fees Distribution fees - Class A (Note 7) 22 Total expenses Advisory fees waived ) ) Other expenses absorbed ) ) Net expenses Net investment loss ) ) Realized and Unrealized Gain (Loss) on Investments and Futures: Net realized gain (loss) on: Investments ) Futures contracts Net realized gain Net change in unrealized appreciation/depreciation on: Investments Net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments and futures Net Increase in Net Assets from Operations $ $ * Commencement of operations See accompanying Notes to Financial Statements. 19 361 Absolute Alpha Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended April 30, 2012 (Unaudited) For the Period December 31, 2010* to October 31, 2011 Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) $ ) Net realized loss on investments, futures, purchased options and securities sold short ) ) Net change in unrealized appreciation/depreciation on investments, futures and securities sold short Net increase (decrease) in net assets resulting from operations ) Capital Transactions: Net proceeds from shares sold: Class A Class I Cost of shares redeemed: Class A1 ) ) Class I2 ) ) Net increase (decrease) in net assets from capital transactions ) Total increase (decrease) in net assets ) Net Assets: Beginning of period - End of period $ $ Accumulated net investment income (loss) $ ) $ Capital Share Transactions: Shares sold: Class A Class I Shares redeemed: Class A ) ) Class I ) ) Net increase (decrease) in capital share transactions ) * Commencement of operations. 1 Net of redemption fee proceeds of $1,421 and $557, respectively. 2 Net of redemption fee proceeds of $898 and $1, respectively. See accompanying Notes to Financial Statements. 20 361 Long/Short Equity Fund STATEMENT OF CHANGES IN NET ASSETS For the Period December 20, 2011* to April 30, 2012 (Unaudited) Increase in Net Assets from: Operations: Net investment loss $ ) Net realized gain on investments and futures Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Capital Transactions: Net proceeds from shares sold: Class A Class I Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment loss $ ) Capital Share Transactions: Shares sold: Class A Class I Net increase in capital share transactions * Commencement of operations. See accompanying Notes to Financial Statements. 21 361 Managed Futures Strategy Fund STATEMENT OF CHANGES IN NET ASSETS For the Period December 20, 2011* to April 30, 2012 (Unaudited) Increase in Net Assets from: Operations: Net investment loss $ ) Net realized gain on investments and futures Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Capital Transactions: Net proceeds from shares sold: Class A Class I Cost of shares redeemed: Class A1 ) Class I2 ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment loss $ ) Capital Share Transactions: Shares sold: Class A Class I Shares redeemed: Class A ) Class I ) Net increase in capital share transactions * Commencement of operations. 1 Net of redemption fee proceeds of $191. 2 Net of redemption fee proceeds of $29. See accompanying Notes to Financial Statements. 22 361 Absolute Alpha Fund STATEMENT OF CASH FLOWS For the Six Months Ended April 30, 2012 (Unaudited) Increase/(Decrease) in Cash: Cash flows provided by/ (used for) operating activities: Net increase in net assets resulting from operations $ Adjustments to reconcile net increase in net assets from operations to net cash used for operating activities: Purchase of investment securities ) Proceeds from sale of investment securities Proceeds from short sale Closed short transactions ) Sale of short-term investment, net Decrease in deposits with brokers for securities sold short and futures Decrease in receivables for securities sold Increase in dividends and interest receivables ) Decrease in other assets Decrease in payables for securities purchased ) Decrease in dividends on securities sold short payable ) Decrease in interest expense payable ) Increase in accrued expenses Net realized loss on investments Net change in unrealized appreciation/depreciation on securities ) Net cash used for operating activities Cash flows provided by / (used for) financing activities: Proceeds from sale of shares Redemption of shares, net of redemption fees ) Net cash provided by financing activities ) Net Decrease in Cash ) Cash: Beginning balance Ending balance $ - See accompanying Notes to Financial Statements. 23 361 Absolute Alpha Fund FINANCIAL HIGHLIGHTS Class A Per share operating performance. For a capital share outstanding throughout each period. For the Six Months Ended April 30, 2012 (Unaudited) For the Period December 31, 2010* to October 31, 2011 Net asset value, beginning of period $ $ Income from Investment Operations: Net investment loss1 ) ) Net realized and unrealized gain on investments Total from investment operations ) Redemption fee proceeds - 2 Net asset value, end of period $ $ Total return3 % 4 )% 4 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ $ Ratio of expenses to average net assets: Before fees waived % 5, 6 % 5, 8 After fees waived % 5, 6 % 5, 8 Ratio of net investment loss to average net assets: Before fees waived )% 5, 7 )% 5, 9 After fees waived )% 5, 7 )% 5, 9 Portfolio turnover rate 34 % 4 % 4 * Commencement of operations. 1 Based on average shares outstanding for the period. 2 Amount represents less than $0.01 per share. 3 Does not include payment of maximum sales charge of 5.75%.If the sales charges were included, total return would be lower.These returns include Rule 12b-1 fees of up to 0.25% and do not reflect the deduction of taxes that a shareholder would pay on the redemption of Fund shares. 4 Not annualized. 5 Annualized. 6 Includes dividends on securities sold short and interest expense. If these expenses were excluded, the ratio of expenses to average net assets before fees waived would have been 3.06%; the ratio of expenses to average net assets after fees waived would have been 2.50%. 7 Includes dividends on securities sold short and interest expense. If these expenses were excluded, the ratio of net investment income to average net assets before fees waived would have been (1.10)%; the ratio of net investment income to average net assets after fees waived would have been (0.54)%. 8 Includes dividends on securities sold short and interest expense. If these expenses were excluded, the ratio of expenses to average net assets before fees waived would have been 3.33%; the ratio of expenses to average net assets after fees waived would have been 2.50%. 9 Includes dividends on securities sold short and interest expense. If these expenses were excluded, the ratio of net investment income to average net assets before fees waived would have been (2.29)%; the ratio of net investment income to average net assets after fees waived would have been (1.46)%. See accompanying Notes to Financial Statements. 24 361 Absolute Alpha Fund FINANCIAL HIGHLIGHTS Class I Per share operating performance. For a capital share outstanding throughout each period. For the Six Months Ended April 30, 2012 (Unaudited) For the Period December 31, 2010* to October 31, 2011 Net asset value, beginning of period $ $ Income from Investment Operations: Net investment loss1 ) ) Net realized and unrealized gain on investments ) Total from investment operations ) Redemption fee proceeds - 2 - 2 Net asset value, end of period $ $ Total return % 3 )% 3 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ $ Ratio of expenses to average net assets: Before fees waived % 4, 5 % 4, 7 After fees waived % 4, 5 % 4, 7 Ratio of net investment loss to average net assets: Before fees waived )% 4, 6 )% 4, 8 After fees waived )% 4, 6 )% 4, 8 Portfolio turnover rate 34
